Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claim 5 is objected to for insufficient antecedent basis for “the sole contributor.” Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract without significantly more. The claim(s) recite(s) the limitation comprising:
      identify, using the specification data structure, a set of parent indicators associated with the indicator using the indicator identifier; and for each parent indicator in the set of parent indicators, compute a revised value of the parent indicator using the updated value of the indicator.
   The limitation but for the recitation of generic computing components represent a series of step which can performed mentally.  The identifying and computation of a revised value is equivalent of identifying changes in sensor status and recognizing the change for providing an updated value.  

    This judicial exception is not integrated into a practical application because the following limitations represent insignificant extra solution activity:
   receive an updated value of an indicator from a device communicatively coupled to a building, MPEP 2106.05 (g); and
  generate an alert associated with the parent indicator using the computed revised value of the parent indicator and one or more rules defined in the specification data structure, MPEP 2106.05(g)
   The intelligent gateway, memory, remote server, ventilator, and sensors are generally recited so as to generally link the abstract idea to the field of building management, MPEP 2106.05(h) while the use of a memory or processor represents mere instructions to apply the abstract idea, MPEP 2106.05(f).
     The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As described the extra-solution limitations represent mere instructions to apply the abstract idea via a gateway and memory while receiving and displaying/alerting is well-known, conventional, and ordinary, MPEP 2106.05(d).
As per claims 2-20, the combination of limitations pertaining to registering, bounding, and storing devices represents a mental discovery process while storing the devices and binding information represents well-known, routine, and conventional uses of memory, see MPEP 2106.05(d), while transmitting state data to external devices represents insignificant extra-solution activity without significantly more, MPEP 2106.05(d)(II), and describing in-memory indicators generally links the abstract idea to a field of gateways, MPEP 2106.05(h)
     While claims 12-13 recite adjusting operating conditions, the limitations are recited generally so as to generally link the abstract idea to the field of gateways.  An adjustment could be controlling a controlling or providing an updated value to a controller, which represents an adjustment of the operating condition of the controller/ventilator/assembly itself. 
     It is recommended to control a temperature assembly to effectuate a change in an environmental parameter using the revised values.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 ,6, 10-11, 14-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (PG/PUB 20210208559) in view over Martin (PG/PUB 2018/0350226).

As per claim 1, Park et al. teaches an intelligent gateway coupled to at least one ventilator and at least one temperature adjustment assembly, wherein the ventilator is configured to circulate fresh air into buildings, and the temperature adjustment assembly is configured to condition the air within the buildings, wherein the intelligent gateway is configured to:
receive an updated value of an indicator (e.g. data point) from a device (e.g. sensor) communicatively coupled to a building (ABSTRACT, Figure 14-1412, 0102, 0113, *0116, 0121 e.g. see receiving updated measurement data/indicator from a particular sensor/indicator associated with at least a thermostat device by a software defined gateway as reading on “an indicator” )
wherein the indicator is identified using an indicator identifier in a specification data structure maintained by the intelligent gateway (0113, 0116, 0121, 0184-0186 e.g. see identification of a sensor/indicator identifier associated with a data point using software, where software represents a specification data structure, where the software defined gateway can “identify a system or device associated with each of the data points,” see also associating a “data point” with at least another device/sensor.)
wherein the device comprises one or more sensors (0116 e.g. see receiving data via multiple sensors)
identify, using the specification data structure, a set of parent indicators associated with the indicator using the indicator identifier (0116-0117 e.g. see software defined gateway to identify “a system or device associated with each of the data points” where the software represents the specification data structure for maintaining an association of a sensor to at least a data point and “to determine how that system or device relates to other systems or devices in the building site,” see also parent indicators represented as “various entities,” 0117)
for each parent indicator in the set of parent indicators (0116-*0117, 0112 e.g. see “update the attributes of various entities…”)
compute a revised value of the parent indicator using the updated value of the indicator (0111, 0116-0117, 0121 e.g. see updated sensor values/data point/indicator represented by an “object entity/patent indicator” for receiving the updated sensor values/indicator from a sensor/device. For example, see Figure 12-1202 as representing a target object entity for receiving and portraying a revised, updated data point provided by software defined gateway, see also gateway using “OT data to update the values of the attributes…”)

 However, Park et al. does not expressly teach the alert limitations as described below. Martin et al. teaches the alert limitations as described below.

generate an alert associated with the parent indicator using the computed revised value of the parent indicator and one or more rules defined in the specification data structure (Park, 0116-0117, 0121-0122, *0190 e.g. see software defined gateway as a web-based application web service for messaging a security service to request authorization, see also Martin for a gateway as generating alerts based on rules, ABSTRACT, 0018-0019, 0047, 0048 e.g. see alarm based notification using threshold comparisons of physical measurements)

One of ordinary skill in the art before the effective filing date of the claimed invention combining the teachings of Park and Martin would achieve an expected and predictable result comprising:
     generate an alert associated with the parent indicator using the computed revised value of the parent indicator and one or more rules defined in the specification data structure.
    One of ordinary skill in the art would be motivated to apply Martin for applying gateway functionalities while providing a means for internal installation of customizable third-party modules, as described 0003.  One of ordinary skill in the art adapting the gateway software to integrate the pertinent alarm based functionality of Martin would realize an improved invention by creating alarms for an entity object to provide an indication of an abnormal condition to a user.

   
Claim 2. 
   Park, as modified, teaches the intelligent gateway of claim 1, wherein the one or more sensors is bound to one or more group functions (Martin, 0047 e.g. see sensor association with at least fan, window, or door functions, see also Park, 0116 e.g. see also identifying a particular system associated with a data point, where the system serves/bound to one or more group functions, a particular space.)



Claim 3. 
    Park, as modified, teaches the intelligent gateway of claim 1, wherein the one or more sensors measure:
temperature (Park, 0099)
humidity (Park, 0112)
pressure,
carbon dioxide level,
occupancy,
leakage,
or any combination thereof.



Claim 6. 
Park teaches the intelligent gateway of claim 1, wherein the intelligent gateway computes the revised value of the parent indicator based on a custom calculation function associated with a group function of the indicator (0113, 0116, 0124-0125, 0172, 0184 e.g. see statistical analysis/average temperature and/or updating a measurement value.  An update function represents a custom calculation function, see also “generating raw time series data for each of the data points, see also “organizes the raw timeseries data,” 0116.  As interpreted, a revised value represented a modified data value received from at least a sensor.)
wherein the custom calculation function is defined in the specification data structure (0116, 0113, 0172, 0184 e.g. see statistical analysis and/or updating an average temperature stored as a software/specification data structure)


Claim 10.
     The intelligent gateway of claim 1, wherein the intelligent gateway maintains an in-memory indicator network data structure (0116 e.g. see association function for identifying devices and systems associated with a data point, and further identifying which system is associated with an identified device)
wherein the in-memory indicator network data structure comprises a node corresponding to the indicator (0116 e.g. see identification of a system associated with at least a sensor and see relationship with other systems, where nodes are at least devices and systems associated with the data point and even associated platforms, Figure 2-220)
wherein the in-memory indicator network data structure comprises nodes corresponding to parent indicator in the set of parent indicators, (0116 e.g. e.g. see identification of a system associated with at least a sensor and see relationship with other systems, where parent indicator is an entity object for displaying received data
wherein each node in the in-memory indicator network data structure comprises a set of pointers to its parent indicators.  (0116 e.g. e.g. see identification of a system associated with at least a sensor and see relationship with other systems, where identifying a relation reads on a set of pointers)

Claim 11. 
     The intelligent gateway of claim 1, wherein the intelligent gateway is further configured to:
generate states for one or more parent indicators in the set of parent indicators; and
transmit, to a remote server, for one or more of the generated states: a level, a message, a value, or any combination thereof (Martin, 0047 e.g. see transmission of state changes to an external device, see also Park, 0116-0117 e.g. see updated sensor values as generating states for target object entities, see also values as corresponding to Figure 12-1202-1222)




Claim 14. 
Park teaches a method of operating an air processing system configured to monitor and control the quality and temperature of air within buildings, wherein the air processing system includes an intelligent gateway configured to monitor and adjust operating conditions of a ventilator and a temperature adjustment assembly, the method comprising:
    receiving an updated value of an indicator from a device communicatively coupled to a building, supra claim 1
wherein the indicator is identified using an indicator identifier in a specification data structure maintained by the intelligent gateway, supra claim 1
wherein the device comprises one or more sensors; supra claim 1
identifying, using the specification data structure, a set of parent indicators associated with the indicator using the indicator identifier; supra claim 1
for each parent indicator in the set of parent indicators: supra claim 1
computing a revised value of the parent indicator using the updated value of the indicator; supra claim 1
generating an alert associated with the parent indicator using the computed revised value of the parent indicator and one or more rules defined in the specification data structure, supra claim 1

Claim 15. 
The method of claim 14, wherein the one or more sensors measure:
Temperature, supra claim 2
humidity, supra claim 2
pressure,
carbon dioxide level,
occupancy,
leakage,
or any combination thereof.

Claim 17. 
    The method of claim 14, wherein the revised value of the parent indicator based on a custom is computed using a calculation function associated with a group function of the indicator (Park, 0089, 0116 e.g. see update and identification functions for a data point  and/or conversion of data points, .i.e., custom calculation function)
wherein the custom calculation function is defined in the specification data structure (Park, 0089, 0116 e.g. see software as a specification data structure)

Claim 18. 
    The method of claim 14, wherein the method further comprises maintaining an in-memory indicator network data structure, (Park, 0089, 0116 e.g. see gateway software)
wherein the in-memory indicator network data structure comprises a node corresponding to the indicator, (Park, 0089, 0116 e.g. see gateway software as providing an association/identification function for a data point/indicator and how system devices relate to other systems)
wherein the in-memory indicator network data structure comprises nodes corresponding to parent indicator in the set of parent indicators (Park, 0089, 0116, see Figure 12 mapping to data point values associated with building devices including sensors, chillers, HVAC, etc., which data points are mapped to entity objects/parent indicators)
wherein each node in the in-memory indicator network data structure comprises a set of pointers to its parent indicators (Park, 0089, 0116 e.g. see gateway software identifying the systems and devices/nodes and service areas based on data points, which are mapped to entity objects)

Claim 19.
  The method of claim 14, further comprising:
generate states for one or more parent indicators in the set of parent indicators (Park, 0116, Figure 12-1202 e.g. see determining data point values for sending to entity objects)
transmit, to a remote server, for one or more of the generated states: a level, a message, a value, or any combination thereof (Martin, 0047 e.g. see transmission of state changes to an external device, see also Park, 0116-0117 e.g. see updated sensor values as generating states for target object entities, see also values as corresponding to Figure 12-1202-1222)

Claim 20. 
   Park, as modified, teaches the least one non-transitory, computer-readable medium carrying instructions, which when executed by at least one data processor, performs a method for operating a distributed metrics system, wherein the distributed metrics system includes an intelligent gateway configured to monitor and adjust operating conditions of the distributed metrics system, the method comprising:
       receiving an updated value of an indicator from a device communicatively coupled to a building, supra claim 1
wherein the indicator is identified using an indicator identifier in a specification data structure maintained by the intelligent gateway, supra claim 1
wherein an indicator is associated with a metric, supra claim 1, 0116 e.g. see statistical analysis)
wherein the metric is selected from a set of metrics, supra claim 1, 0116
wherein the set of metrics comprise at least one metric representing a physical quantity and at least one metric representing a derived quantity; supra claim 1, 0116
identifying, using the specification data structure, a set of parent indicators associated with the indicator using the indicator identifier; supra claim 1, see entity objects mapped to data point values
for each parent indicator in the set of parent indicators, supra claim 1
computing a revised value of the parent indicator using the updated value of the indicator; supra claim 1, 0116 e.g. see providing real time, updated data values to entity object, Figure 12
generating an alert associated with the parent indicator using the computed revised value of the parent indicator and one or more rules defined in the specification data structure, supra claim 1


Claims 4-5, 8, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (PG/PUB 20210208559) in view over PG/PUB Martin (PG/PUB 20180350226) in view over Sawada (USPN 6735619)

Claim 4. 
    Park teaches the intelligent gateway of claim 1 but does not teach the limitations of receiving, registering, creating, and recursive limitations.  Sawada teaches the receiving, registering, creating, and recursive limitations as described below.
      wherein the intelligent gateway is further configured to:
prior to receiving values of the indicator from the device (Sawada, Col 3 lines 41-45, claim 1 e.g. see discovering newly connected devices)
register the device with the intelligent gateway (Sawada, Col 1 lines 49-54, Col 2 lines 11-15 e.g. see adding new connected devices to a list)
wherein the intelligent gateway receives information of the at least sensor associated with the device and one or more group functions to which the one or more sensor is bound (Park, ABSTRACT, Figure 14-1412, 0102, 0113, *0116, 0121 e.g. see receiving measurement data from a particular sensor/indicator associated with at least a thermostat device by a software defined gateway as reading on “an indicator,” see also Martin for group functions, supra claim 1)
wherein the intelligent gateway creates, in the specification data structure, entries for indicators to represent each of the one or more sensors (Sawada, Col 1 lines 49-54, col 2 lines 7-11 e.g. see gateway listing identified devices, including newly connected, see also the sensors of Park, infra analysis below, for discovering and listing newly connected sensors much like new device connections)
wherein the intelligent gateway recursively creates, in the specification data structure, entries for one or more parent indicators to which each of the indicators contributes (Sawada, see real time identification of newly connected devices, Col 2 lines 3-24, which are added to a device list in memory as reading on creating entries in a specification data structure, see also Park as providing indicators represented as sensors, supra claim 1)

One of ordinary skill in the art before the effective filing date of the claimed invention combining the teachings of Park and Sawada would achieve an expected and predictable result. One of ordinary skill in the art would be motivated to apply Sawada to control appliances based on selectively adding and removing devices to automate an otherwise manual activity, as described, Summary of Invention.




Claim 5. 
Park teaches the intelligent gateway of claim 1 but does not teach the receive and delete limitations as described below.  Sawada teaches the receive and delete limitations as described below.
      wherein the intelligent gateway is further configured to:
receive a request to unregister an indicator (Col 2 lines 39-44, Col 11 lines 29-67)
delete, from the specification data structure, the indicator identified in the request;( Col 2 lines 39-44, Col 11 lines 29-67)) and
delete, from the specification data structure, one or more parent indicators to which the identified indicator is the sole contributor (Col 2 lines 39-44, Col 11 lines 29-67)

One of ordinary skill in the art before the effective filing date of the claimed invention combining the teachings of Park and Sawada would achieve an expected and predictable result. One of ordinary skill in the art would be motivated to apply Sawada to control appliances based on selectively adding and removing devices to automate an otherwise manual activity, as described, Summary of Invention.

Claim 8. 
   Park teaches the intelligent gateway of claim 1 but does not teach the configuration limitations as described below.  Sawada teaches wherein the intelligent gateway is further configured to maintain a device configuration data structure, wherein the device configuration data structure comprises entries describing devices at a monitored site (Sawada, e.g. “When a home network device is connected to the network, the home gateway apparatus of the present invention automatically acquires and stores information of the device, for example, information to create a list of homepages or information to control the operation of the home network device. Therefore, the user needs not to set the device information.
wherein the device configuration data structure identifies one or more sensors associated with each of the devices (Col 1 lines 44-55, e.g.  When a home network device is connected to the network, the home gateway apparatus of the present invention automatically acquires and stores information of the device, for example, information to create a list of homepages or information to control the operation of the home network device. Therefore, the user needs not to set the device information.wherein the device configuration data structure identifies one or more group functions to the one or more sensors is bound (Col 1 lines 44-55,e.g. “When a home network device is connected to the network, the home gateway apparatus of the present invention automatically acquires and stores information of the device, for example, information to create a list of homepages or information to control the operation of the home network device. Therefore, the user needs not to set the device information.

One of ordinary skill in the art before the effective filing date of the claimed invention combining the teachings of Park and Sawada would achieve an expected and predictable result. One of ordinary skill in the art would be motivated to apply Sawada to control appliances based on selectively adding and removing devices to automate an otherwise manual activity, as described, Summary of Invention.



Claim 16. 
 Park teaches the method of claim 14 but does not teach the limitations as described below.  Sawada teaches the limitations as described below, further comprising:
prior to receiving values of the indicator from the device (Park, 0116 e.g. see receiving data points and see Sawada as registering a newly connected device, Col 1 lines 44-55, Col 7 lines 28-67)
registering the device with the intelligent gateway (Sawada, Col 1 lines 44-55, Col 7 lines 28-67)
wherein the intelligent gateway receives information of the at least sensor associated with the device and one or more group functions to which the one or more sensor is bound (Park, 0116, e.g. “For example, software defined gateway 212 can determine that the identified system or device is part of a larger system (e.g., a HVAC system) or serves/group functions a particular space (e.g., a particular building, a room or zone of the building, etc.). In some embodiments, software defined gateway 212 uses or creates an entity graph when organizing the timeseries data,” see also Sawada for one or more group functions to which a device is bound, (Sawada, Col 1 lines 44-55, Col 7 lines 28-67 e.g. see “information for device and controls stored in gateway apparatus,” see also Martin for sensor based bound functions for a group of devices, 0018-19, 0046-47 e.g. control based thresholds for actuating devices, i.e., sensor bound functions)
wherein the intelligent gateway creates, in the specification data structure, entries for indicators to represent each of the one or more sensors (Sawada, Col 1 lines 44-55, Col 7 lines 28-67, and see Park for identification of sensors, 0116, infra analysis, where newly connected sensors are entries as part of a registration process of Sawada applied to Park, see also Park, 0116 e.g., see at least storing and creating a graph as creating entries.  Broadly, receiving sensor data would read on creating new entries)
wherein the intelligent gateway recursively creates, in the specification data structure, entries for one or more parent indicators to which each of the indicators contributes (Sawada, Col 1 lines 44-55, Col 7 lines 28-67, see also identification of a device or systems associated with a data point, as per Park, 0116, see entries as newly connected sensors, infra analysis, see also receiving and storing data points as creating new entries)

One of ordinary skill in the art before the effective filing date of the claimed invention combining the teachings of Park and Sawada would achieve an expected and predictable result. One of ordinary skill in the art would be motivated to apply Sawada to control appliances based on selectively adding and removing devices to automate an otherwise manual activity, as described, Summary of Invention.  One of ordinary skill in the art applying the teachings of Sawada for registering, adding, and obtaining newly connected device configurations, when applied to Park, would identify a newly connected sensor and associated entity object for that sensor, where entries for the parent indicators/entity objects are created by expanding upon the registered/newly connected sensors/entries.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (PG/PUB 20210208559) in view over PG/PUB Martin (PG/PUB 20180350226) in view over Park et al. (PG/PUB 20180309818).

Claim 7. 
     Park, as modified by Martin, teaches the intelligent gateway of claim 1 but does not teach create an entry limitation as described below.  Park ‘818 teaches the create an entry limitation as described below.
     wherein the intelligent gateway is further configured to create an entry to the alert associated with the parent indicator in an alerts data structure (Park ‘818, 0007, 0050, 0121 e.g. see generating alerts as reading on an entry for that alert, and see Park ‘559 as providing entity objects as a parent indicator, Figure 12, 0116)
    One of ordinary skill in the art combining the teachings of Park ‘559 and Park ‘818 would achieve an expected and predictable result via adapting the gateway software/data structure to integrate the pertinent function of creating alarms.  One of ordinary skill in the art would be motivated to apply Park ‘818 because it shares the same field of endeavor and is reasonably pertinent to a problem of creating alarms and providing gateway services, as described, Summary.




Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (PG/PUB 20210208559) in view over PG/PUB Martin (PG/PUB 20180350226) in view over Hall et al. (PG/PUB 20060184380).
Claim 9. 
  Park teaches the intelligent gateway of claim 1 but does not teach the markup limitation as described below.  Hall et al. teaches the markup limitation as described below
    wherein the specification data structure is maintained in a markup language format (ABSTRACT)
    One of ordinary skill in the art adapting the gateway software to comprise an XML data structure would achieve an expected and predictable result.  One of ordinary skill in the art would be motivated to apply Hall for configuring and managing a network, as described ,0002-0003.  One of ordinary skill in the art given a finite and quantifiable data structure formats would as a matter of design choice utilize markup language based data structures for organizing and storing data for web based applications.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (PG/PUB 20210208559) in view over PG/PUB Martin (PG/PUB 20180350226) in view Ghosh et al. (USPN 9571345)

Claim 12. 
  Park teaches the intelligent gateway of claim 1 but does not teach the monitor and control combination as described below.   Ghosh teaches the monitor and control combination as described below
wherein the intelligent gateway is further configured to:
monitor and control operating conditions of at least one of the ventilator and the temperature adjustment assembly (Ghosh, ABSTRACT, Col 6 lines 15-22, Col 6 lines 30-67, Col 14 lines 35-38)
    One of ordinary skill in the art combining the teachings of Park and Ghosh would achieve an expected and predictable result via adapting the gateway of Park to integrate the monitoring and control of Ghosh. Ghosh and Park are in the field of building control systems.  Ghosh solves a pertinent problem of a gateway controlling appliances while providing a benefit of locally managing network devices, as described Col 2 lines 10-12.

Claim 13. 
   Park teaches the intelligent gateway of claim 1 but does not teach adjustment limitations as described below.   Ghosh teaches the adjustment limitations as described below
 
wherein the intelligent gateway is further configured to: adjust operating conditions of at least one of the ventilator and the temperature adjustment assembly based on the one or more computed revised values of the parent indicators (Ghosh, ABSTRACT, Col 6 lines 15-22, Col 6 lines 30-67, Col 14 lines 35-38, and see Park as providing updated measurements to entity objects, infra claim 1)
    One of ordinary skill in the art combining the teachings of Park and Ghosh would achieve an expected and predictable result via adapting the gateway of Park to integrate the monitoring and control of Ghosh for adjusting system operation. Ghosh and Park are in the field of building control systems.  Ghosh solves a pertinent problem of a gateway controlling appliances while providing a benefit of locally managing network devices, as described Col 2 lines 10-12.






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
20160211984 – gateway control based on rules provided by server for controlling appliances using received sensor data.
20220232688 – gateway control  
See General Gateways
 20190204817    20210082276  20180350226  20200162700 2018035022620210350226
20220138183  20210208559 20200162700  6891838   20160211984 20200162700 6891838   20160211984 – gateway control based on sensor

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRIN D DUNN whose telephone number is (571)270-1645. The examiner can normally be reached M-Sat (10-8) PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARRIN D DUNN/Patent Examiner, Art Unit 2117